DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 24, 2020 has been entered.
 
State of the Claims
Applicants reply dated June 24, 2020 amends claims 1-3.
Claims 1-3 have been presented in the instant application.  No claims have been cancelled or withdrawn from consideration.  In view of the foregoing, claims 1-3 are pending for prosecution on the merits.
Claim Rejections - 35 USC § 112

Claims 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
such as sodium carbonate, lime, chalk, sodium sulfate, powdered glass, and other chemical substances to impart additional properties such as color, density and specific weight” (emphasis added) however the original disclosure does not provide guidance towards any specific combination of additives.  Therefore, one of ordinary skill in the art, in view of the originally filed disclosure would not be led to the specific embodiment  of furnace charge contains 70-98% of quartz sand in addition to sodium carbonate and lime and other additives as presently claimed.  In accordance with MPEP 2163.05(B)(II), a "laundry list" disclosure of every possible moiety does not constitute a written description of every species in a genus because it would not "reasonably lead" those skilled in the art to any particular species; In re Ruschig, 379 F.2d 990, 995, 154 USPQ 118, 123 (CCPA 1967)

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
By the reply dated June 24, 2020, each of claims 1-3 has been amended to recite the limitation wherein “said furnace charge contains 70-98% of quartz sand, sodium carbonate, lime and other additives”.  The precise metes and bounds of the present claim are unclear and indefinite.  In the instant case, it is unclear what measurement basis Applicant intends for the present furnace charge composition, namely molar basis, mass basis (% weight), or some other metric.  For at least this reason, the precise scope of the claim limitation can not be ascertained.  Notwithstanding the foregoing, it is unclear if the instant limitation is intended to mean that the furnace charge contains 70-98% of silica with the balance comprising sodium carbonate, lime, and other additives, if the instant limitation is intended to mean that 70 to 98% of the furnace charge is collectively comprised of silica, sodium carbonate, lime, and other additives, or if Applicant intends some other meaning for the limitation.  Again, given the ambiguity in the meaning of the instant limitation, the precise metes and bounds of each claim are rendered unclear and indefinite.  For purposes of expediting examination, the Examiner understands the instant limitation to mean that the furnace charge contains 70-98% of silica with the balance comprising sodium carbonate, lime, and other additives which is believed to be consistent with the originally filed disclosure.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abushaev (US 2015/0059408) in view of Jones (US 3,459,565) and Khoshnevis (JP 2007-518586A).

Regarding claim 1, Abushaev (US 2015/0059408) discloses a method for 3D printing of buildings (abs, [0006], [0012]) consisting in deposition of the materials of walls by a print head (25) as the print head is moved along the 3D coordinates of the walls ({0006],[0012]-[0013]), melting the material in the print head and feeding the melted material in a dosed manner through an opening in print heads as they are moved along the 3D coordinates are performed simultaneously as the building is being constructed (“The plasmatron 20 mixes and superheats the sand and other additives, as needed to produce the 
	Abushaev is therefore construed to teach a method for 3D printing of a building comprising;
applying a material of walls by a print head as the print head is moved along 3D coordinates of the walls of the building as recited at claim 1, lines 2-3, wherein a glass melting furnace is used as the print head, wherein the glass melting furnace melts a furnace charge to produce the liquid glass melt in accordance with claim 1, lines 4-6, and wherein procedures for loading the material into the print heads, melting the material in the print heads and dosed feeding the melted material through outlets in the print heads as they are moved along 3D coordinates are performed simultaneously as the building is being constructed in accordance with claim 1, lines 7-10.
Abushaev teaches that the resultant foam glass may display a material density in the range between 250 to 500 kg/m3 ([0003]) which value overlaps with the claimed density range of between 400 to 4000 kg/m3 as recited at claim 1, line 12.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  

	Regarding the composition of the furnace charge, Abushaev teaches that the foam glass product may be manufactured from a charge consisting principally of quartz sand along with other additives such as limestone, carbon, cullet, and other ingredients to achieve a desired consistency of foamed glass. 
("[a] source of sand having a heavy quartz content is available wherein the sand is sent up the boom to the plasmatron 20 mounted at the end of the boom 15” –[0012]; “The plasmatron 20 mixes and superheats the sand and other additives, as needed to produce the desired material qualities.” -[0012]; “Foam glass is an excellent bulk material for construction and for insulation purposes. It is a lightweight, expanded glass material with a closed-cell structure. It is typically made in molds that are packed with crushed or granulated glass mixed with a chemical agent such as carbon or limestone. Silica, which forms the main ingredient of glass, is present in sand” – [0002]; “The mixture is selected in advance to produce the correct consistency of foam glass. Sand of sufficient purity of silica may be substituted for silica, as may be recycled glass, crushed glass, and other sources of silica. Additive may include, but are not limited to, powder limestone and carbon.” – [0020]).  Abushaev is silent regarding the quartz sand content or the use of sodium carbonate in the furnace charge as required by claim 1, lines 6-7.
	Jones (US 3,459,565) is drawn to materials and methods for manufacturing a foamed glass product which one of ordinary skill in the art would have considered to be of particular relevance to the matter at hand in Abushaev.  Of particular note, Jones teaches that ground fused quartz may be employed as a glass forming material in the practice of the invention (see 2:37-55) and provides examples where foam glass feedstock charges essentially comprise quartz glass and a lamp black carbonaceous foaming agent foaming agent (see Examples 1 and 2 at 6:6-55).  The reference further 

Abushaev (US 2015/0059408) is silent regarding the requirement wherein “several heads are used simultaneously” as recited at claim 1, lines 3-4.  In view of the foregoing, it can be said that the prior art contained a “base” method upon which the claimed method can be seen as an “improvement”.  Further, although Abushev teaches that the 3D printer may be configured to reach a height of nearly 39 meters or approximately 128 feet, which one skilled in the art would readily understand to be equivalent to approximately nine stories at the conventional story height of 14 feet, the reference does not expressly state that multi-story buildings may be fabricated as recited in the preamble of claim 1.

Khoshnevis (JP 2007-518586A) relates to an automated gantry robot for manufacturing building structures ([0006]) which one skilled in the art would consider to be of particular relevance to the matter at hand in Abushaev.  Figure 24 of Khoshnevis depicts plural print heads for simultaneous assembly of the building structures ([00132]) whereas figure 27 of Khoshnevis depicts plural print heads on respective independent mobile robotic systems ([00139]).  In view of Khoshnevis it is apparent that 
	Further, Figures 19, 21A, 21B, 23B, and 24 of Khoshnevis and [00124]-[00133] make plain that it was known to utilize 3D printers for the construction of multi-story buildings and high-rises.  In view of Khoshnevis, one having no more than an ordinary level of skill in the art of constructing buildings by 3D printing methods would have found it an obvious matter to fabricate multi-story buildings and/or high-rise buildings using the Abushev 3D printer.  

	Regarding claim 2, see discussion of claim 1.  Specifically, Abushaev (US 2015/0059408), Jones (US 3,459,565), and Khoshnevis (JP 2007-518586A) teach a method for constructing a multi-story building comprising: 
applying a material of walls by a print head as the print head is moved along 3D coordinates of the walls of the building, 
wherein a glass melting furnace is used as the print head, and 
wherein procedures for loading the material into the print head, melting the material in the print head, dosed feeding the melted material through an outlet in the print head as the print head is moved along 3D coordinates are performed simultaneously as the building is being constructed; and 
installing additional structural elements of the building (“Openings in the structure, such as windows, doors and ventilation, are printed for precise tolerances (the tolerance of the printer in one embodiment is 5 mm) such that the windows and doors may be fitted with a minimum of filler material” – Abushaev at [0032], “Ventilation can also be printed, including the vents to the outside with fixtures therein” – Abushaev at [0032]). 

Abushaev is silent regarding a step of aligning the non-hardened material simultaneously with loading, melting and dosing of molten material as the building is being constructed.  Thus, it can be said that the prior art to Abushaev contained a “base” method upon which the claimed invention can be seen as an “improvement”, namely by including a step of aligning non-hardened extrudate material as the building is being constructed.

Regarding this matter, Khosnevis depicts construction of wall elements using a 3D printer head wherein successively deposited sections of the wall are aligned with previously deposited wall sections during building construction (see figure 4C, 5, 6, 9, and 17).  Further, Khosnevis teaches that it is known to shape and further align the not-yet-hardened extrudate as a given wall section is being constructed.  On this matter, Khosnevis at figure 13 discloses a 3D printer nozzle comprising controllable front and rear gates which may be used to control the flow of the and which serves to shape and align the extrudate simultaneously with construction of the building.  Similarly, figure 17 of Khosnevis discloses adjustable gates for aligning interlocking structures of the extrudate with a previously extruded section 
In view of Khosnevis, it is apparent that the prior art contained a known technique that is applicable to the base method.  One having no more than an ordinary level of skill in the 3D construction of building structures would have found it an obvious matter to perform alignment of the non-hardened material in the Abushaev process simultaneously with the loading, melting and dosing of molten material as the building is being constructed such as is taught by Khosnevis. Such a modification constitutes no more than the application of a known technique to a known method ready for improvement to yield predictable results.  The rationale to support the instant conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art. One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.

Regarding claim 3, see discussion of claim 1.  Particularly, Abushaev teaches ([0020] a device for 3D printing a multi-story building containing a print head (25), a mechanism for loading a material into the print head ((33) and pneumatic means (i.e. fans, impellers) per [0020]), a mechanism for dosed feeding the melted material through an outlet in the print head as the print head is moved along 3D coordinates (see [0026]), and an aligning device ((15), (19), (27), (28), and (29), see [0019]).  Abushaev teaches a glass furnace used as the print head ((20), see figures 4 and 5, also see [0021]-[0026])).  Abushaev teaches that the aligning device is configured for aligning a plane of previously deposited layer of the building wall with extrudate of a section of wall under construction (see Abushaev at [0026]).  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 have been considered but are moot because the new ground of rejection does not rely on the references as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  In the instant case, it is also noted that Jones renders obvious a furnace charge for a foamed glass construction block comprising between 70 to 95% quartz sand and approximately 5% carbonates such as sodium, potassium, and/or calcium carbonate in addition to other additives.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L LAZORCIK whose telephone number is (571)272-2217.  The examiner can normally be reached on Monday-Friday; 9:30am-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on (571) 270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON L LAZORCIK/               Primary Examiner, Art Unit 1741